Citation Nr: 0317148	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  02-13 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether an April 2, 1992 rating decision contained clear and 
unmistakable error (CUE) in failing to adjudicate entitlement 
to separate service connection for scars, status post 
bilateral fasciotomies of the lower extremities.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active duty from February 1982 to January 
1991.
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDING OF FACT

The veteran did not raise the issue of entitlement to 
separate service connection for scars prior to the April 1992 
rating action, and a January 1992 VA examination did not 
indicate that scars from the bilateral fasciotomies were 
tender and painful.


CONCLUSION OF LAW

The rating decision of April 2, 1992 which did not adjudicate 
entitlement to separate service connection for scars, status 
post bilateral fasciotomies of the lower extremities, did not 
contain clear and unmistakable error.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  In Holliday v. Principi, 14 Vet. App. 280, 286 
(2001), the Court of Veteran's Appeals for Veterans Claims 
(Court) held that all VCAA provisions were potentially 
applicable to claims pending on the date of VCAA enactment.  
However, the Court did not specifically rule that CUE claims 
were covered by the VCAA since "it may not determine VCAA 
applicability or inapplicability in the first instance."  
Holliday v. Principi, 14 Vet. App. 280, 286 (2001).  
Nevertheless, the Court recently held that the VCAA was not 
applicable to CUE adjudications.  "[T]here is nothing in the 
text or the legislative history of VCAA to indicate that 
VA's duties to assist and notify are now, for the first 
time, applicable to CUE motions."  Livesay  v. Principi, 15 
Vet. App. 165, 179 (2001) (en banc).  It is further noted 
that the nature of a CUE claim requires a determination as 
to whether clear and unmistakable error existed in a prior 
decision based on a review of the law and evidence which was 
before the rating board "at that time".  38 C.F.R. § 
3.104(a).  

The veteran's service medical records show that he underwent 
surgical intervention for diagnoses of bilateral exertional 
compartment syndrome and superficial left peroneal nerve 
neuropraxia.  In a September 1990 Medical Board Report it was 
noted that the veteran had reported an approximately ten-year 
history of bilateral calf pain which was made significantly 
worse during the summer of 1988.  His pain was aggravated 
with running or any form of physical activity which caused 
severe, stabbing, shooting pains into the bilateral calves 
down to his feet.

The veteran submitted a claim in October 1991 for residuals 
of nerve surgery of both legs.  There was no specific 
reference on the claims form to scars, as a residual of the 
surgery.

The veteran underwent a VA examination in January 1992.  He 
complained of chronic lower leg pain.  Physical examination 
revealed hypersensitivity to pinprick in the anterior portion 
of the left lower leg, extending out to the dorsal surface of 
the foot.  There was good flexion and extension of the 
ankles.  There was no atrophy noted of the lower extremities.  
The examiner noted that scars were present.  There were scars 
on the left mid-anterior portion of the lower leg.  One scar 
measured approximately 10 cm. in length, another was 
approximately 8 cm., and the right leg showed an 
approximately 10 cm. scar in the mid-anterior portion.  The 
assessment was status post exercise-induced compartmental 
syndrome with bilateral fasciotomies, with subsequent surgery 
for possible left mid-anterior lower leg neuroma with 
complaints of continuing chronic bilateral lower leg pain.

Based on the above evidence, in its April 1992 rating 
decision, the RO granted the veteran's claim for service 
connection for superficial left peroneal nerve impairment of 
both legs, status post fasciotomy, with a 10 percent 
evaluation for the left leg, and a noncompensable evaluation 
for the right leg. 

The veteran filed a notice of disagreement in September 1992 
asserting that the RO's evaluations of the bilateral leg 
disabilities were inadequate and that he should receive 
higher evaluations.  There was no mention of scars or any 
disability associated with the scars.  A statement of the 
case was issued in December 1992, however, the veteran did 
perfect his appeal by filing a substantive appeal.

A statement was received from the veteran's representative in 
June 2000.  It was stated that the veteran was seeking CUE in 
the rating decision dated April 2, 1992.  The veteran 
contended that he should have been granted service connection 
for scars as a residual of in-service intervention for the 
treatment of his compartment syndrome.  He reported 
significant shooting pain along the incision of the left leg 
when touched.  He requested service connection for this scar.

At an August 2000 VA examination, the examiner noted that a 
scar on the right leg and a proximal scar on the left leg 
were slightly tender.  A distal scar on the left showed 
significantly increased pain upon palpation.  

In a February 2001 addendum to the August 2000 VA 
examination, the examiner clarified that the veteran had two 
scars on each leg that were associated with the fasciotomy, 
one on the proximal part and one on the distal part of the 
lower extremities.  The slightly tender scar was on the 
proximal part of the right lower extremity.  The distal scar 
on the right lower extremity was not tender.

In a February 2001 rating decision, the RO granted service 
connection for scars, left lower extremity, and right lower 
extremity, with a 10 percent evaluation effective June 5, 
2000 (the date of the veteran's claim for service connection 
for scars).  CUE was not found in the April 2, 1992 rating 
decision which failed to adjudicate entitlement to service 
connection for scars, status post bilateral fasciotomies.  

In the absence of clear and unmistakable error, unappealed RO 
decisions become final after one year and are not thereafter 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 3.105(a) (2002).

The Court has made clear that in order for there to be a 
valid claim of "clear and unmistakable error" in a prior 
final decision, a claimant must assert more than his 
disagreement with how the facts were weighed or evaluated in 
his case.  "Either the correct facts, as they were known at 
the time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied." Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
The Board notes that clear and unmistakable error is a very 
specific and rare kind of error of fact or law that compels 
the conclusion, as to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The veteran is seeking CUE in the rating decision dated April 
2, 1992 on the basis that he should have been granted service 
connection for scars as a residual of in-service intervention 
for the treatment of his compartment syndrome.  He alleges 
that the scars were tender and painful at the time of the 
April 1992 rating decision and that he should have received a 
separate compensable evaluation at that time.  

A clear and unmistakable error must be the sort of error 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  It is an error which is 
so undebatable that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made.  The decision whether or not such an error was made is 
based on the record and the law which existed at the time of 
the prior RO decision.  Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992).  

The Board notes that prior to the April 2, 1992 rating 
decision, the veteran made no assertions as to the surgical 
scars.  Although the examiner noted scars on the January 1992 
VA examination, there was no indication that any of the scars 
were painful or tender, or resulted in functional impairment.  
In a subsequent September 1992 notice of disagreement, the 
veteran once again did not raise any assertion relative to 
scars.  Thus, there was no indication of a disability with 
regard to any of the surgical scars at the time of the April 
2, 1992 rating decision so as to warrant a separate 
evaluation.  As such, the failure of the RO to include 
entitlement to separate service connection for scars, status 
post bilateral fasciotomies, as one of the veteran's claims 
may not be considered CUE.

Accordingly, the Board finds that there was no error in the 
application of law or facts in the April 2, 1992 rating 
decision's failure to consider a claim for entitlement to 
separate service connection for scars, status post bilateral 
fasciotomies of the lower extremities.  The April 2, 1992 
rating decision did not involve clear and unmistakable error.  
38 C.F.R. § 3.105(a).


ORDER

The April 2, 1992 rating decision was not clearly and 
unmistakably erroneous in failing to consider a claim for 
separate service connection for scars, status post bilateral 
fasciotomies of the lower extremities.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

